DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 5/20/2019 and the Remarks and Amendments filed on 1/18/2022. Acknowledgment is made with respect to a claim to priority to Provisional Application No. 62/745,587 filed on 10/15/2018.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-7, 9, 10, 12-14, 17-20 are rejected under 35 U.S.C. § 103 as being obvious over Bolon-Canedo et al. (Bolon-Canedo et al., “Distributed feature selection: An application to microarray data classification”, May 2015, Applied Soft Computing, Volume 30, May 2015, Pages 136-150, hereinafter “Bolon”) in view of Guyon et al. (US 20080097938 A1, hereinafter “Guyon”).

Regarding claim 1, Bolon discloses [a] method comprising: (Abstract; “a new method for distributing the feature selection process is proposed)
for each distinct subset of the sequence of distinct subsets of the plurality of features: configuring a machine learning (ML) model to accept the distinct subset of the plurality of features (Page 138, Algorithm 1; the algorithm discloses, at the beginning of the algorithm, under a broadest reasonable interpretation of the claim language, configuring a machine learning model (classifier c) to accept the distinct subset of features (Dmxs) in order to be built by providing it a training dataset with m samples and s features)
training the ML model based on said configuring the ML model (Page 138, Algorithm 1; the algorithm discloses, at line 7, under a broadest reasonable interpretation of the claim language, training the ML model or building the classifier based on it being configured)
calculating a fitness score based on said training the ML model (Page 138, Algorithm 1, steps 5 and 6; the algorithm discloses, under a broadest reasonable interpretation of the claim language, “accuracy obtained by classifying subset D(mx\S1) with classifier C” and “accuracy obtained by classifying subset D(mx\Saux) with classifier C” in steps 5 and 6, the classification accuracy being the fitness score based on training a ML model that is configured for the distinct subset)
configuring and training the ML model based on the most accurate subset of features (Page 138, Algorithm 1; the algorithm discloses, at the beginning of the algorithm and at line 7, under a broadest reasonable interpretation of the claim language, configuring and training the ML model or building the classifier based on subsets of features S that are determined to be above a type of baseline accuracy)
Bolon fails to explicitly disclose but Guyon discloses calculating, for each feature of a plurality of features of a training dataset, a feature relevance score based on: a feature relevance scoring function, and statistics of values, of the feature, that occur in the training dataset ([0098]; “The score of a feature is a quantity that measures the relevance or usefulness of that feature (or feature subset), with a larger score indicating that the feature is more useful or relevant”, the score of the feature being the feature relevance score that is based on a scoring function and statistics of values; and [0100]; “One refers to the "relevance" of the feature(s) with respect to the condition or phenotype under study. It may be a good idea to score features using multiple predictors and using a combined score to select feature”, the predictor being, under a BRI, the relevance scoring function; and [0116]; “assume that one wishes to assess the relevance of certain genes with respect to a given disease. Gene scores (or gene subset scores) can be derived from DNA microarray gene expression coefficients for a variety of diseased and normal patients”, which discloses the feature relevance scores that are based on statistics of values such as gene expression coefficients; and [0102-0103]; and [0099]; and [0089]; “A further normalization step can be taken when the samples are split into a training set and a test set”, which discloses the training dataset from which features are evaluated; and [0121]; “Such combination of operation makes sense in cases where a given nested subset of features algorithm is prone to "overfit" the data, i.e., choose combinations of features that have a small prediction error on training examples, but a large prediction error on new test examples. Using a feature ranking algorithm first may reduce the risk of overfitting by eliminating those features that are poorly correlated to the target and coincidentally complement each other”)
calculating, for each feature of the plurality of features, a rank based on said feature relevance scores of the plurality of features; ([0121]; “One can first rank the features according to a given score, selecting the top ranked features, then create a nested subset of features on the remaining subset. Such combination of operation makes sense in cases where a given nested subset of features algorithm is prone to "overfit" the data, i.e., choose combinations of features that have a small prediction error on training examples, but a large prediction error on new test examples. Using a feature ranking algorithm first may reduce the risk of overfitting by eliminating those features that are poorly correlated to the target and coincidentally complement each other”; and [0106]; “One of the simplest structures for representing alternative choices of features is a ranked list. The features are sorted according to their scores such that the most promising features according to that score is top ranked and the least promising features are ranked lowest”)
generating a sequence of distinct subsets of the plurality of features based on said ranks of the plurality of features, wherein each distinct subset in the sequence of distinct subsets of the plurality of features has a distinct size ([0121]; “One can first rank the features according to a given score, selecting the top ranked features, then create a nested subset of features on the remaining subset. Such combination of operation makes sense in cases where a given nested subset of features algorithm is prone to "overfit" the data, i.e., choose combinations of features that have a small prediction error on training examples, but a large prediction error on new test examples. Using a feature ranking algorithm first may reduce the risk of overfitting by eliminating those features that are poorly correlated to the target and coincidentally complement each other”, the distinct subsets being the nested subset of features that, under a BRI, have a distinct and quantifiable size; and [0107]; “is often desirable to select a subset of features that complement each other to provide best prediction accuracy. Using a ranked list of features, one can rank subsets of features. For example, using scores normalized as probabilities and making feature independence assumptions, the above-described chain rule can be applied”; and [0108]; the paragraph discloses the ranked subsets of features with distinct/measurable/quantifiable sizes)
selecting a most accurate subset of features that provided a highest training accuracy of the sequence of distinct subsets of the plurality of features . . . the most accurate subset of features ([0121]; “One can first rank the features according to a given score, selecting the top ranked features, then create a nested subset of features on the remaining subset. Such combination of operation makes sense in cases where a given nested subset of features algorithm is prone to "overfit" the data, i.e., choose combinations of features that have a small prediction error on training examples, but a large prediction error on new test examples. Using a feature ranking algorithm first may reduce the risk of overfitting by eliminating those features that are poorly correlated to the target and coincidentally complement each other”; and [0107]; “is often desirable to select a subset of features that complement each other to provide best prediction accuracy. Using a ranked list of features, one can rank subsets of features. For example, using scores normalized as probabilities and making feature independence assumptions, the above-described chain rule can be applied” (emphasis added)).
Bolon and Guyon are analogous art because both are concerned with the use of machine learning and feature ranking to gather insights from data. Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the ranking of features, subsets of features, and accuracy of subsets of features with the method and training of Bolon to yield the predictable result of calculating, for each feature of a plurality of features of a training dataset, a feature relevance score based on: a feature relevance scoring function, and statistics of values, of the feature, that occur in the training dataset; calculating, for each feature of the plurality of features, a rank based on said feature relevance scores of the plurality of features;  generating a sequence of distinct subsets of the plurality of features based on said ranks of the plurality of features, wherein each distinct subset in the sequence of distinct subsets of the plurality of features has a distinct size; selecting a most accurate subset of features that provided a highest training accuracy of the sequence of distinct subsets of the plurality of features; and configuring and training the ML model based on the most accurate subset of features. The motivation for doing so would be to reduce the amount of data to be processed by selecting the optimum number of attributes, or "features", relevant to the information to be discovered (Guyon; Abstract).

Regarding claim 17, it is a non-transitory computer-readable media claim corresponding to the steps of claim 1, and is rejected for the same reasons as claim 1.

Regarding claims 2 and 18, the rejection of claims 1 and 17 are incorporated and Bolon fails to explicitly disclose but Guyon discloses wherein for each feature of the plurality of features, the feature relevance scoring function correlates the feature to a prediction target that the ML model may be trained to infer ([0098]; “The score of a feature is a quantity that measures the relevance or usefulness of that feature (or feature subset), with a larger score indicating that the feature is more useful or relevant”, the score of the feature being the feature relevance score that is based on a scoring function and statistics of values; and [0100]; “One refers to the "relevance" of the feature(s) with respect to the condition or phenotype under study. It may be a good idea to score features using multiple predictors and using a combined score to select feature. Also, in diagnosis and prognosis, correlated features may be substituted for one another. The fact that feature correlations may mean causal relationships is not significant”, the predictor being, under a BRI, the relevance scoring function; and [0102-0103]; and [0099]; and [0106]; “A further normalization step can be taken when the samples are split into a training set and a test set”, which discloses the training dataset from which features are evaluated; and [0121]; “Such combination of operation makes sense in cases where a given nested subset of features algorithm is prone to "overfit" the data, i.e., choose combinations of features that have a small prediction error on training examples, but a large prediction error on new test examples. Using a feature ranking algorithm first may reduce the risk of overfitting by eliminating those features that are poorly correlated to the target and coincidentally complement each other”).
The motivation to combine Bolon and Guyon is the same with respect to claim 1.

Regarding claim 3, the rejection of claim 1 and 2 are incorporated and Bolon fails to explicitly disclose but Jiang further discloses wherein, for each feature of the plurality of features, said correlating the feature to the prediction target comprises calculating mutual information between the feature and the prediction target ([0098]; “The score of a feature is a quantity that measures the relevance or usefulness of that feature (or feature subset), with a larger score indicating that the feature is more useful or relevant”, the score of the feature being the feature relevance score that is based on a scoring function and statistics of values; and [0100]; “One refers to the "relevance" of the feature(s) with respect to the condition or phenotype under study. It may be a good idea to score features using multiple predictors and using a combined score to select feature. Also, in diagnosis and prognosis, correlated features may be substituted for one another. The fact that feature correlations may mean causal relationships is not significant”, the predictor being, under a BRI, the relevance scoring function; and [0102-0103]; and [0106]; and [0089]; “A further normalization step can be taken when the samples are split into a training set and a test set”, which discloses the training dataset from which features are evaluated; and [0121]; “Such combination of operation makes sense in cases where a given nested subset of features algorithm is prone to "overfit" the data, i.e., choose combinations of features that have a small prediction error on training examples, but a large prediction error on new test examples. Using a feature ranking algorithm first may reduce the risk of overfitting by eliminating those features that are poorly correlated to the target and coincidentally complement each other”).
The motivation to combine Bolon and Guyon is the same with respect to claim 1.

Regarding claim 5, the rejection of claim 1 and 2 are incorporated and Bolon fails to explicitly disclose but Guyon further discloses wherein said prediction target comprises a classification label ([0106]; “Scores include prediction success rate of a classifier built using a single feature; absolute value of the weights of a linear classifier; value of a correlation coefficient between the feature vector and the target feature vector consisting of (+1) and (-1) values corresponding to class labels A or B (in a two class problem). Correlation coefficients include the Pearson correlation coefficient; value of the Fisher criterion in a multi-class problem”; and [0146]).
The motivation to combine Bolon and Guyon is the same with respect to claim 1.

Regarding claim 6, the rejection of claims 1 and 2 are incorporated and Bolon further discloses wherein said prediction target comprises a regression (Page 138, Algorithm 1; the algorithm discloses wherein the target comprises a regression).

Regarding claims 7 and 19, the rejection of claims 1, 2, and 17 are incorporated and Bolon fails to explicitly disclose but Guyon further discloses wherein said calculating the feature relevance score is based on an impact of the feature upon accuracy of the ML model ([0121]; “One can first rank the features according to a given score, selecting the top ranked features, then create a nested subset of features on the remaining subset. Such combination of operation makes sense in cases where a given nested subset of features algorithm is prone to "overfit" the data, i.e., choose combinations of features that have a small prediction error on training examples, but a large prediction error on new test examples. Using a feature ranking algorithm first may reduce the risk of overfitting by eliminating those features that are poorly correlated to the target and coincidentally complement each other”; and [0107]; “is often desirable to select a subset of features that complement each other to provide best prediction accuracy. Using a ranked list of features, one can rank subsets of features. For example, using scores normalized as probabilities and making feature independence assumptions, the above-described chain rule can be applied” (emphasis added); and [0106]].
The motivation to combine Bolon and Guyon is the same with respect to claim 1.

Regarding claim 9, the rejection of claim 1 is incorporated and Bolon discloses a second rank based on second feature relevance scores of the plurality of features; said generating the sequence of distinct subsets of the plurality of features is further based on said second ranks of the plurality of features (Page 138, Algorithm 1, Lines 1-6; the algorithm discloses computing a plurality of rankings and distinct subsets of features).
Bolon fails to explicitly disclose but Guyon discloses for each feature of the plurality of features: a second feature relevance score based on a second feature relevance scoring function, ([0098]; “The score of a feature is a quantity that measures the relevance or usefulness of that feature (or feature subset), with a larger score indicating that the feature is more useful or relevant”, the score of the feature being the feature relevance score that is based on a scoring function and statistics of values; and [0100]; “One refers to the "relevance" of the feature(s) with respect to the condition or phenotype under study. It may be a good idea to score features using multiple predictors and using a combined score to select feature”, the predictor being, under a BRI, the relevance scoring function and it is a different scoring function than the one of Bolon; and [0102-0103]; and [0099]; and [0089]; “A further normalization step can be taken when the samples are split into a training set and a test set”, which discloses the training dataset from which features are evaluated; and [0121]; “Such combination of operation makes sense in cases where a given nested subset of features algorithm is prone to "overfit" the data, i.e., choose combinations of features that have a small prediction error on training examples, but a large prediction error on new test examples. Using a feature ranking algorithm first may reduce the risk of overfitting by eliminating those features that are poorly correlated to the target and coincidentally complement each other”)
The motivation to combine Bolon and Guyon is the same with respect to claim 1.

Regarding claim 10, the rejection of claim 1 is incorporated and Bolon further discloses wherein each distinct subset in said sequence of distinct subsets of the plurality of features  comprises the previous distinct subset in said sequence of distinct subsets of the plurality of features (Page 138, Algorithm 1; the algorithm discloses, under a broadest reasonable interpretation of the claim language, distinct subsets that comprise the previous distinct subset at line 6 of the algorithm where Saux= SUS1, where S1 is the previous distinct subset).

Regarding claim 12, the rejection of claim 1 is incorporated and Bolon further discloses wherein training of the ML model is limited to said distinct subset of the plurality of features of the training dataset (Page 138, Algorithm 1; the algorithm discloses, under a broadest reasonable interpretation of the claim language, training an ML model or classifier using a distinct subset Si-, of the plurality of features (k) of the training dataset (D)).

Regarding claim 13, the rejection of claim 1 is incorporated and Bolon further discloses the size of the sequence of distinct subsets of the plurality of features is the same as the size of the plurality of features (Page 138, Algorithm 1; “n : =number of subsets of k features”, which discloses, under a broadest reasonable interpretation of the claim language, wherein the size of the sequence of distinct subsets of features n is the same as the size of the plurality of features k when both are set to the same integer such as 1).

Regarding claims 14 and 20, the rejection of claims 1 and 17 are incorporated and Bolon further discloses distributing a respective plurality of distinct subsets of the sequence of distinct subsets to each processor of a plurality of processor (Page 138, Algorithm 1 and Figure 2; the algorithm and figure discloses the distributed classifier processed by a plurality of, under a BRI, processors; and Page 147, §5.5; the distributed wrapper with rank partitioning (DRW) is the distributed classifier or distributed processor structure where each processor or classifier receives distinct subsets of a sequence of subsets of data).


Claim 4 is rejected under 35 U.S.C. § 103 as being obvious over Bolon in view of Guyon and further in view of Fidanza et al. (US 20180349986 A1, hereinafter “Fidanza”).

Regarding claim 4, the rejection of claims 1 and 2 are incorporated and Bolon fails to explicitly disclose but Fidanza discloses wherein, for each feature of the plurality of features, correlating the feature to the prediction target is based on a f-score ([0209]; “This may be followed by feature ranking with the list of different features and may include ANOVA, mutual information, random forest or Chi-squared. Model selection follows and may include random forest, logistic regression, extra trees, and support vector machines as examples. This may be followed by model evaluation with a continuous probability prediction and an F1 score”, ANOVA, in view of the 112b indefiniteness rejection above, being the regression that produces an f score).
Bolon, Guyon, and Fidanza are analogous art because all are concerned with the use of machine learning and feature ranking to gather insights from data. Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the f score of Fidanza with the method of Bolon and Guyon to yield the predictable result of wherein said correlating the feature to the prediction target is based on a f-score. The motivation for doing so would be to provide for feature ranking to ultimately determine a creditworthiness of a consumer (Fidanza; Abstract and [0209]).

Claim 8 is rejected under 35 U.S.C. § 103 as being obvious over Bolon in view of Guyon and further in view of Giral et al. (US 20200074306 A1, hereinafter “Giral”).

Regarding claim 8, the rejection of claims 1 and 7 are incorporated and Bolon fails to explicitly disclose but Giral discloses wherein said impact of the feature upon accuracy of the ML model is based on at least one selected from the group consisting of: a random forest and adaptive boosting ([0056]; “The genetic algorithm and random decision forest based feature subset optimization search engine evolves these individuals with fitness values that are based on accuracy scores of trained random decision forests generated based on the individuals of a generation” (emphasis added).
Bolon, Guyon, and Giral are analogous art because all are concerned with the use of machine learning and feature selection to gather insights from data. Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the random forest of Giral with the method of Bolon and Guyon to yield the predictable result of wherein said impact of the feature upon accuracy of the ML model is based on at least one selected from the group consisting of: a random forest and adaptive boosting. The motivation for doing so would be to identify meaningful subsets of metrics produced by monitoring systems (Giral; [0013]).
Claim 15 is rejected under 35 U.S.C. § 103 as being obvious over Bolon in view of Guyon and further in view of Chen et al. (US 20180357541 A1, hereinafter “Chen1”).

Regarding claim 15, the rejection of claims 1 and 14 are incorporated and Bolon fails to explicitly disclose but Chen1 discloses wherein said respective plurality of distinct subsets of the sequence of distinct subsets are evaluated by said processor in descending order of distinct subset size ([0047]; “The processor 120 can access the data indicating correspondences between mini-batch sizes and computation efficiencies from the memory 110, and try the mini-batch sizes with a descending order (or ascending order) in the heuristic computation”).
Bolon, Guyon, and Chen1 are analogous art because all are concerned with the use of machine learning to gather insights from data. Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the descending order evaluation of Chen1 with the method of Bolon and Guyon to yield the predictable result of wherein said respective plurality of distinct subsets of the sequence of distinct subsets are evaluated by said processor in descending order of distinct subset size. The motivation for doing so would be to provide for feature ranking to provide for better computation efficiency (Chen1; [0047]).

Claim 16 is rejected under 35 U.S.C. § 103 as being obvious over Bolon in view of Guyon and Chen1 and further in view of Chen et al. (US 20190042867 A1, hereinafter “Chen2”).

Regarding claim 16, the rejection of claims 1, 14, and 15 are incorporated and Bolon fails to explicitly disclose but Chen2 discloses wherein a first processor of the plurality of processors steals a largest pending distinct subset from a second processor of the plurality of processors ([0209]; “In some embodiments, for example, receiving a new vision workload for a user may trigger the scheduling server to re -schedule all pending workloads to ensure the collective workloads are distributed across the fog devices in the most efficient manner possible (e.g., based on the optimal task-to-device mapping)”, which discloses, in view of the 112b indefiniteness issue addressed above, stealing or redistributing pending to-be-processed data among coprocessors using a scheduling server that coordinates data processing among a plurality of processors; and Figure 16, 1608; and [0214]; “For example, after a new vision workload is received and the pending workloads are re-scheduled, the scheduling server may have an updated or improved workload schedule that needs to be distributed to the fog devices. In some embodiments, however, the scheduling server may only update the workload schedule if the newly generated schedule is better or more efficient than the current workload schedule”).
Bolon, Guyon, Chen1, and Chen2 are analogous art because all are concerned with the use of machine learning to gather insights from data. Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the pending subset co-processing of Chen2 with the method of Bolon and Guyon and Chen1 to yield the predictable result of wherein a first processor of the plurality of processors steals a largest pending distinct subset from a second processor of the plurality of processors. The motivation for doing so would be to provide for feature ranking to provide for better computation efficiency from better distributed workloads (Chen2; [0209]).

Allowable Subject Matter

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

	Applicant’s arguments and amendments, filed on 1/18/2022, with respect to the objection to claim 4 have been considered and are persuasive.  The objection to claim 4 has been withdrawn.

	Applicant’s arguments and amendments, filed on 1/18/2022, with respect to the objection to the specification have been considered and are persuasive.  The objection to the specification has been withdrawn.

	Applicant’s arguments and amendments, filed on 1/18/2022, with respect to the 35 USC § 112(b) rejection of claims 1-20 have been considered and are persuasive.  The 35 USC § 112(b) rejection of claims 1-20 has been withdrawn.  

Applicant’s arguments and amendments, filed on 1/18/2022, with respect to the 35 USC § 103 rejection of claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection to reject independent claims 1 and 17.  Bolon and Guyon are now being used to render amended claims 1 and 17 obvious under 35 USC § 103.  Note that claim 8 as amended is now rejected as being obvious over Bolon, Guyon, and Giral, claim 9 as amended is now rejected as being obvious over Bolon and Guyon, claim 10 as amended is now rejected as being taught by algorithm 1 of Bolon, claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and claim 13 as amended is now rejected as being taught by algorithm 1 of Bolon.

Applicant’s arguments and amendments, filed on 1/18/2022, with respect to the 35 USC § 101 rejection of claims 1-20 have been considered and are persuasive. The 35 USC § 101 rejection of claims 1-20 has been withdrawn.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127